PER CURIAM.
The only substantial issue presented by this appeal is whether appellant, a minor indicted by a grand jury for two counts of first-degree murder, was “transferred” within the meaning of section 39.02(5)(d), Florida Statutes (Supp.1982), and thus entitled to findings of fact by the trial court as to why he should not be sentenced as a juvenile. We hold that such indictments are not “transfers” within the meaning of the statute and affirm.
Judge v. State, 408 So.2d 831, 832 (Fla. 4th DCA 1982), held that such an indictment is a transfer within the meaning of section 39.02(5)(d). Judge, however, is no longer controlling, inasmuch as the Florida Legislature, by chapter 81-269, section 1, Laws of Florida, amended section 39.-02(5)(d) by eliminating the word “indictment” from the statute. We therefore adopt the result of Postell v. State, 383 So.2d 1159 (Fla. 3d DCA 1980) and find that there was no transfer as contemplated by the statute.
AFFIRMED.
ERVIN, C.J., JOANOS, J. and TILLMAN PEARSON (Ret.), Associate Judge, concur.